Joint motion of Rhode Island Consumers’ Council and The Narragansett Electric Company to consolidate petitions for hearing and to establish a revised schedule of filings granted.
Petitioner in case No. 73-257-M.P., the Rhode Island Consumers’ Council, to file its brief on or before December 20, 1973; the respondent in case No. 73-257-M.P., and petitioner in case No. 73-271-M.P., The Narragansett Electric Company, to file its brief on or before January 10, 1974. The Rhode Island Consumers’ Council is further permitted to file, on or before January 25, 1974, a reply brief to The Narragansett Electric Company brief in cases No. 73-257-M.P. and No. 73-271-M.P.
Roberts & Willey Incorporated, Dennis J. Roberts II, Bruce G. Tucker, for Rhode Island Consumers’ Council. Edwards & Angelí, Edward F. Kindle, Knight Edwards, Deming E. Sherman, for The Narra.gansett Electric Company. Goldman, Biafore & Hines, John H. Hines, Jr., for respondents.
Respondents, Smith, Wrenn and Burman, in cases No. 73-257-M.P. and No. 73-271-M.P. to file their brief on or before January 25, 1974.
Joint petitions assigned for hearing at the February 1974 session.
Roberts, C. J., not participating.